 390DECISIONSOF NATIONALLABOR RELATIONS BOARDFabric Mart Draperies,Inc. and Branka Veljkovic. Cases13-CA-8740 and 13-CA-9013May 12, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November 26, 1969, Trial Examiner Maurice S.Bush issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging incertain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Trial Exam-iner's Decision. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.The General Counsel filed cross-exceptions to the TrialExaminer's Decision and a brief in support of cross-exceptions and in answer to Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in' con-nection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions,' cross-exceptions, and briefs, and theentire record in this proceeding, and hereby adoptsthe findings, conclusions, and recommendations of theTrial Examiner, except as herein modified.The Trial Examiner found, and we 'agree, thatRespondent constructively discharged Branka Veljkovicon January 3, 1969, in violation of Section 8(a)(3) and(1)of the Act; that she should be offered immediateand full reinstatement to a position substantially equiva-lent to her former position, without prejudice to seniorityand other rights and privileges; and that she shouldbemade whole for any resulting loss of pay fromJanuary 3, 1969, to the date she is offered reinstatement,less her net earnings during that period.The Trial Examiner also expressed the "opinion basedon . . . medical evidence . . . that Veljkovic's physicalcondition did not preclude her from engaging in herregular work as a sewer for more than at most a fewdays beyond January 3, 1969 . . . and that for allpractical purposes her backpay should start with April1,1969,when she applied for reemployment and wasturned down." However, the Trial Examiner "[made]no findings thereon" because he regarded this questionas a matter for determination at the compliance stageof this proceeding. We do not agree with these statementsfor the following reasons:As the Trial Examiner correctly found, Respondenton September 26, 1968, punished Veljkovic in violationof Section 8(a)(1), (3), and (4) of the Act by assigningwhere she was exposed to a draft which became increas-ingly cold during the approximately 3 months until Janu-ary 3, 1969, when she became ill and told her foremanthat she was unable to work. The Trial Examiner alsoproperly found on the basis of the credited testimonyof Veljkovic's personal physician, Dr. Robert A. Best,that the draft at her work station so aggravated herarthritic condition as to prevent her from going to workearly in January. The record further shows that it wasnot until April 1, 1969, that Dr. Best, who examinedVeljkovic on five separate occasions, released her asmedically fit for employmentAs it is clear from the foregoing that Veljkovic,who was constructively discharged on January 3, 1969,was unable to work from that date until April 1, 1969,because of illness which was attributable to the unlawfulconduct of Respondent, we disavow the.Trial Examiner's"opinion" and affirm his "finding" that the backpayperiod should extend from January 3, 1969, to the dateof an offer of reinstatement by Respondent.' According-ly, there remains for the compliance stage only a determi-nation as to the amount of backpay.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, as modified herein, and ordersthat Fabric Mart Draperies, Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as herein modified:Delete from paragraph 2(a) of the Trial Examiner'sRecommended Order the words "in the section of thisDecision entitled `The Remedy' " and substitute thereforthe words "in the Board's Decision."thiswork area As the presenceof one otheremployee would notaffect thevalidity of hisfinding that this work station was "essentiallyisolated,"we find it unecessary to evaluatethe opposing contentionsof the partiesYSeeM F A Milling Co ,170 NLRB No I1 1 ,AmericanManufactur-ingCompanA, of Texas,167 NLRB 520TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The ChargingParty herein is Branka Veljkovic, a woman of foreignbirth, who commenced-'erhployment with the RespondentCompany as a sewer of fabrics in 1966, was discriminato-rily discharged on December 22, 1967, and was reinstatedon June 24, 1968, as a result of a prior unfair laborpractice proceeding before the Board pursuant to anorder of a Trial Examiner after a full trial." 'her to a "remote and essentially isolated work station"''As reported in the Decision of Trial Examiner Butt in Case13-CA-8198 and the Order of the Board adopting Examiner Bott'sDecision which are of record herein as G C 's Exh 3 ExaminerThe General Counsel and Respondent differ as to the correctnessBott'sDecision was issued on June 6, 1968, the Board adopted hisof the Trial Examiner's finding that a cutter was also assigned toDecision on July 22,1968,BrankaVeljkovic wasreturned to work182 NLRB No. 55 FABRIC MART DRAPERIES 'The issues in the present proceeding are whetherthe Respondent, upon reinstating Branka Veljkovic, sub-sequently committed various acts with respect to herin violation of Section 8(a)(1) and (4) of the NationalLabor Relations Act, and eventually caused her discrimi-natory constructive discharge- as of January 3, 1969,in violation of Section 8(a)(3) of the Act. The specificissues under Section 8(a)(1) are: (1) the assignment of,Veljkovic upon her reinstatement on June 24, 1968,for a period of 20 days to an isolated work stationas retribution for using Board processes; (2) her laterreassignment to an isolated station from September 26,1968, through January 2, 1969, as further retribution,for using Board processes; (3) loss of hours of workby Veljkovic brought on by illness allegedly provokedby the discriminatory assignment of work from Septem-ber 26, 1968, through January 2, 1969;2 (4) alleged failureof Respondent to reemploy Veljkovic on April 1, 1969,pursuant to her reapplication for employment; (5) allegedunlawful interrogation of Veljkovic by Respondent'sVice President William Shapiro on or about July 15,1968, about her conversation with an agent of the Boardand alleged insulting remarks by Shapiro during thecourse of the interrogation to her concerning her countryof origin and personal appearance; (6) alleged statementby Respondent's President Morris Shapiro to Veljkovicon or about October 21,1968, upon her complaints aboutherworking conditions, that she would be assignedto any area of the plant that Respondent decided toplace her, and that she could quit if she was dissatisfied;and (7) an alleged unlawful interrogation of Veljkovicon or about November 10, 1968, by Respondent's VicePresidentWilliam Shapiro about the charge she filedinCase 13-CA-8740 herein on October 29, 1968, andalleged insulting remarks to her by Shapiro during thecourse of the interrogation concerning the country ofher origin.Additionally there are issues under Section 8(a)(4)and (1) of the Act of whether Respondent engagedin the conduct and acts described in the above sentenceunder numbers (1) through (4) because Veljkovic filedcharges or gave testimony under the Act.The consolidated complaint herein was issued on July14, 1969, together with an order consolidating the twoindicated cases for trial and decision. The charge inCase 13-CA-8740 was filed on October 29, 1968, andby Respondent on June 24, 1968, approximately a month before theBoard entered its order adopting Examiner Bott's Decision2This issue reflects an oral amendment at the trial of par VII(c) of the complaint Originally, the subparagraph in question read(c)During the period from January 3, 1969, through March 31,1969,Respondent did cause Branka Veljkovic to lose hours ofworkAs amended the subparagraph now reads(c)From January 3, 1969, through March 31, 1969, Branka Veljkovicdid go on sick leave, and that as a result of such sick leave,she did lose hours of work, and that the sick leave was a resultof an illness caused by the discriminatory assignment of workfrom September 26, 1968 through January 2, 1969The amendment was allowed by the Trial Examiner subject to the condi-tion that it be submitted in writing The Examiner deems the statement ofthe amendment by General Counsel in his brief to be a compliance of thecondition391served upon Respondent on October 30, 1968. The chargeinCase 13-CA-9013 was filed on April 8, 1969, andserved on Respondent on April 10, 1969.The case was heard at Chicago, Illinois, on August26 and 27, 1969. Briefs have been filed by counselforGeneral Counsel and by counsel for Respondent.These have been carefully reviewed and considered.Upon the entire record and from his observationof the witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation engaged in themanufacture and sale of draperies with a factory andshowroom in Chicago, Illinois, and various stores else-where in Illinois, Indiana, and Wisconsin. During theyear prior to the issuance of the complaint, Respondentmanufactured and sold, products at retail, the grossvalue of which exceeded $1,000,000. During the, sameperiod, Respondent purchased materials outside the Stateof Illinois valued in excess of $1 million which materialswere shipped directly to it in Illinois. Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.Respondent's factory in Chicago is the only one ofits facilities involved in this proceeding.11.THE LABOR ORGANIZATION INVOLVEDAt all times here pertinent Respondent had a contractwith Local,No. 18, Upholsters' International Union ofNorth America, AFL-CIO, covering wages, hours, andworking conditions of certain of its employees at itsChicago facility. The Union is a labor organization withinthe meaning of Section 2(5) of the Act.3III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's principal place of business is a one-story 67,000-foot plant at 1401 East 95th Street, Chicago,Illinois,built to its specifications 3 years ago whereitmaintains a factory, showroom, and warehouse. TheChicago plantmanufactures the draperies sold atRespondent's, various retail stores in Illinois, Indiana,and Wisconsin. Morris and William Shapiro, brothers,are president. and vice president of the Company, respec-tively, and have held such offices for the past 16 years.Respondent's business has expanded and prosperedunder their management. Their executive offices areat the Chicago plant.The principal manufacturing activity at the plant isthemanufacture of draperies. The Company employsbetween 60 and 70 women in its drapery departmentto sew draperies. At the time here pertinent the Respond-ent also maintained an upholstering department at its8The findings of the above paragraph are based in part on thefindings of Examiner Bott in the prior proceedinginCase 13-CA-8198,supra,and in part on the record in the present proceeding 392DECISIONSOF NATIONALLABOR RELATIONS BOARDChicago plant where it employed approximately ninemeh and two women. In ' 1968, Respondent had grosssales of $5,800,000 from its total operations, of whichapproximately $5,700,000 was derived from the saleof draperies and the 'remaining $100,000 from its uphol-stering activities.This proceeding relates solely, to Respondent's uphol-stery department where the. Charging Party, BrankaVeljkovic, was employed.As heretofore noted, Branka Veljkovic after her discri-ninatory discharge of December 22, 1967, was reinstatedon June 24, 1968, pursuant to the order of a TrialExaminer in a prior unfair. labor practice proceedingagainst the Respondent. A native of Yugoslavia, shewas hired by Respondent in May of 1966' and assignedto sewing work in the drapery department. In Julyof 1967, she was transferred to the upholstery departmentwhere she sewed covers for upholstered furniture.The upholstering department where Veljkovic workedprior to her discharge consisted of a corner room dividedinto two parts by a horizontal wall and a connectingdoor.'The upper or north part of the divided roomwas the larger of two. This 'was the work shop whereallof the upholstering employees worked. The loweror south part of the room was used for the storageof completed upholstered furniture and janitor supplies.'The double room occupied by the upholstering depart-ment is markedly distinguishable 'from all other spacesin the same general area' of the plarit as it is enclosedby concrete walls from floor to ceiling whereas all otheradjacent and nearby areas are separated one from theother only by open wire fences that extend only, halfwayto the 16-foot ceiling.Upon.her reinstatement, Veljkovic was isolated fromthe rest of the upholstery workers in the north roomof the department and placed at a work station inthe adjoining south room where she was required towork alone. This assignment to an isolated work stationtook place after Veljkovic had called Vice PresidentWilliam Shapiro in response to a letter she had receivedoffering her reinstatemnt. Her credited testimony showsthat in speaking to Shapiro she said that she understoodfrom the letter that the Company "want me to comeback" and that Shapiro replied, "I don't want you.My lawyer wrote that letter.",Being unhappy with her new work station becauseof its isolation from all the other upholstery employeesshe asked Knute Miller, her foreman, shortly after herrecallwhy she had been isolated to the storage roomaway from all the other upholstering employees. Millerreplied that was what she "deserve[d]."William Shapiro testified that he assigned Veljkovicto the, storage room because he needed more spacein the regular upholstery workshop. This testimony isnot credited because other testimony by Shapiro showsthat the upholstery department had the same numberof employees throughout the period here involved andfor further reason that the testimony of President MorrisShapiro also shows that additional room was not neededuntil the usual fall expansion of business later in theyear.Not receiving any satisfaction from her foreman onher complaint about being isolated to the storage room,Veljkovic complained about her working conditions toRichard Simon, a regionalagentof the Board whotook an affidavit from her on the matter.Itappearsthat the Board agent took the matter up with Respond-ent'smanagementbecause shortly thereafterWilliamShapiro on or about July 15 looked Veljkovic up ather workstation inthe storage room where accordingto her credited testimony he took her to task and interro-gated her about her complaint to the Board as follows,"Branka, are you starting trouble-making trouble forus? What did you tell over there? What are you complain-ing' for, you big animal?" She admitted to Shapirothat she had given the Boardagenta written statementon her complaint.The next day Shapiro 'put Veljkovic back to workat her old work station in the regular upholstery workshop where all the other upholstery employees worked.On about August 1, 1968, Veljkovic spoke to BusinessAgentMartin, Garber of the Union representing theemployees in Respondent's upholstery department con-cerning overtime for work on Saturdays and vacationpay she believed she was entitled to, but as nothingcame of this sheagainspoke to Garber on September25 about the matters and also raised the question ofwhether she was not'entitled to a raise. Both conversa-tionstook place at Veljkovic's work station while Fore-man Miller was in the room. Garber retired to talktoWilliam Shapiro privately about these matters. LaterVeljkovic was summoned by Foreman Miller to meetwith Shapiro and Garber in the Company's cafeteria.There Shapiro informed her that she would be movedto a different job at a different machine where shewould be put to sewing cushions exclusively and thathe expected her to produce 16 to 18 cushions per day.Garber protested this work level as being wholly impossi-ble.The outcome of the dispute over Veljkovic's pro-posed work level and claimed overtime is not reflectedby the record but Garber did secure for Veljkdvic a10-cent wage raise 'per hour.The next day,September26, she wastransferredout of the fully enclosed upholstery room to an adjacentopen area whose only, separation from other open spacewas an open wire fence as heretofore described.Although now isolated from the regular upholsterydepartment, she was within talking distance of otheremployees on the other side of the fence. Her newwork area was about the same size as the regular uphol-stery room or approximately 30 feet wide by 65 feetlong. Her sewing machine was placed in the northwestcorner of the fenced-in area. In her new work station,she sat with her back against the rear wire* fence andher right side against the fence on the west side ofthewire enclosed area. The wire fence ' to the southof her separated her fenced area from the shippingand packaging department. The south side of the latterdepartment had a double sliding door,, about 25-feetwide in all, leading to a shipping platform at whichtrucks were loaded and unloaded. The doors were keptopen approximately 2 hours each day for loading purpos- FABRIC MARTDRAPERIESes.When the door was open,therewas nothing tostop the cold air from the outdoors from reaching andblowing on Veljkovic at her sewing machine some 80feet from the door.Documentary evidence of recordshows that the weather in Chicago in December andJanuary 1968, was quite frigid. (A diagram showingthe various areas described above is hereto annexedas Appendix A. Among the areas depicted is a fenced-in area marked"New Uph.Dep't."Veljkovic's newwork station was in the northwest corner of this areaat the place marked"Sewing Machine.")Shortly after her transfer to her new work stationin the fenced-in area, Veljkovic complained to ForemanMiller about the cold drafty condition around her stationduring a substantial portion of each day from the opendoors of the shipping department.Some two months later in early December she alsocomplained,toMiller about the lack of heat from theceiling vent above her work station.He told her hecould not do anything about it.Two days later sheagain bitterly complained to Miller'about the coldnessat her work station and pleaded with him to do somethingabout it.He replied that he would try to get the buildingengineer to look intoit.Asthe condition was not correct-ed, she'again spoke to Miller the following week andbegged him to get her more heat as she was findingit impossible to work at her unheated work area. Heieplied that he would'see about it but nothing wasdone.Some days later she took sick with a cold andfeltdiscomfiture in her'nose,neck,and back. Thismade her' so ill that she was outforaday on sickleave.Upon returning to her job the following morningshe spoke to Miller as she reported to work and askedhim if the lack of heat had been fixed.He replied,"No, not yet." An hour later when Miller approachedher work station,she again asked him if he could dosomething about giving her more heat as it was verycold and she was feeling sick again.He told her heCould do nothing for her until he saw the building'sengineer. She had no heat at all that morning as noheatwas coming from the heat vent above her. Atnoon she again began, to sneeze and feel pain in herhead,neck,and back and being unable 'to continuework she went home for the afternoon.The next morningbefore starting-work she again asked Miller if he hadhad the heating situation corrected.He replied not yet.Later that morning the engineer came to her stationand opened the vent so that heat could come through.Both before and after the heat vent was correctedto give the area around Veljkovic'swork station moreadequate heat, she was still subject to drafts from theopen door in the adjoining shipping and packaging depart-ment for 2 or more hours a day while trucks werebeing loaded or unloaded.Some days after the heathad been fixed,she again complained to Miller aboutthe frigid winter wind coming from the outdoors throughthe open doors of the adajacent shipping'department.She complained that the draft caused her pain in herback.She also complained to Miller from time to timeabout being isolated from all the other upholstering393employees who were stationed in the regular enclosedupholstering room where working conditions, includingheat and light, were better. She testified that she wasthe only upholsterer worker placed in the fenced-inopen area. On the other hand, the two Shapiro brotherstestified that a cutter was also transferred out withVeljkovic from the regular upholstering room to thewire fenced area and that he was placed along sideof her some 3 or 4 feet away. As Veljkovic was notcalled on rebuttal to dispute the testimony by the Shapi-ros that the cutter was also transferred, with her tothe new area, their testimony is'credited and her testirrio-ny to the extent that' it conveyed the impression thatshewas the only upholstery 'worker transferred outofThe regular upholstery room to the fenced-in butotherwise open area is not credited.Veljkovic also complained to management from timeto time about the poor electric lighting over her workarea and about her malfunctioning sewing machine'.During the same period that Veljkovic made, her com-plaints to management about the unsatisfactory workingconditions at her new work station, she also madethe same complaints to Board agents. About the middleof October, she telephoned the aforementioned Boardagent, Richard Simon, and complained about the workingconditions at her new work station." Two days laterSimons interviewed Veljkovic.at her home after workinghours about her complaints. In the meanwhile, ForemanMiller, beset and troubled by Veljkovic's constant com-plaints, brought her complaints to the attention of Presi-dentMorris Shapiro and asked him to speak to her;he thereupon went to her station and asked: "Branka,are you still trying to make trouble for us? What'aboutare complaining over there? What for?" She repeatedher complaints about her malfunctioning sewing machine,the poor lighting, and her dissatisfaction with her newwork station. Her credited testimony shows that Shapiroreplied, "You try to, teach us how to run the business.Ifyou don't like it, why don't you quit." Shapiroin his direct examination was asked by Respondent'sattorney if he had told Veljkovic on this occasion thathe had "the right to assign her wherever he pleasedthroughout the plant." Shapiro stated that he did notrecall the exact wording he had used in talking to Veljko-vic but stated "I may have indicated that her assignmentto this area was very much in order, and that waswhere she was going to work . . . that was our decision,and there was no reason why she could not work there.11Abouta week later,Veljkovic met with Board FieldExaminer Rush Hall and signed the charge herein inCase 13-CA-8740 whichwas filed on October 29, 1968,and served upon Respondent on October'30, 1969. Vel-'While Vellkovic's testimony shows that she complained to BoardAgent Simon- about the working, conditions, at her new work station,her testimony does not specifically show lust what she complainedabout to Simon ' The inference, however, is clear from the recordthat her complaints to Simon were the same as she had been makingto management, namely, the drafty condition around her work station,the poor lighting over her sewing machine, and the faulty operationof her sewing machine 394DECISIONSOF NATIONALLABOR RELATIONS BOARDjkovic's credited testimony shows that some days aftershe signed the charge Vice President William Shapiro,who had jurisdiction over the upholstering department,came to her station, placed his copy of her chargebefore her and demanded, "Do you read English" Didyou write her, this)" Upon her acknowledgment thatshe had signed the charge, Shapiro said to her, "Whatcountry you come from"you should be sent whereyou come from " Shapiro admits questioning Veljkovicifshe had signed the charge, but denies making theremarks attributed to him by Veljkovic His denial isnot creditedVeljkovic was kept at her new work station fromSeptember 26, 1968, until January 2, 1969, despite numer-ous protests each week to Foreman Miller that shewas finding the cold blasts blowing on her throughthe open doors of the shipping department intolerableVice President William Shapiro acknowledged that Millerfrequently called his attention to Veljkovic's complaintsabout her discomfort from the draft During one ofher protests to Miller, Veljkovic sought to demonstrateto him her discomfort from the draft by inviting himto station himself at her work station She said tohim, "I like you to stand here Just to stand whereIsit for eight hoursWind from the door, and whenmotor running, open door, it is cold outside It comeright in my back I asked him to stand where I sitdown for eight hours "On January 2 while at work she came down witha bad cold and felt pain in her neck and back Thenext day, a Friday, she telephoned Miller she was unabletowork that day because of illness and that she wasgoing to see a physicianMiller told her to take careof herselfOn the following Monday, January 6, she saw herphysician, Robert Best, M D , at his office at the WhitingClinic atWhiting, Indiana, with complaints of troublein her hip and inner left calf muscle Dr Best, whowas General Counsel's first witness, testified that fromhis physical examination of Veljkovic he determinedthat she had a flare up of an old arthritic conditionin her back which had been discovered by X-ray onFebruary I of the previous year The X-ray reportof that date by radiologist R LMason, M D , ofthe same Whiting Clinic (G C Exh 2) states "The lum-bar vertebral bodies and interspaces are normal, exceptfor the lumbosacral joint, which shows a mild degreeof narrowing and degenerative osteoarthrosis " Thereport also shows that her left hip was "normal, withno evidence to suggest inflammatory or neoplastic dis-ease " Dr Best testified that "there is practically nomedical doubt that her [Veljkovic's] condition couldbe aggravated" by a draft on her from the cold outdoorsat her work stationAt the time her back was X-rayed, Veljkovic was42 years of age, weighed 182 pounds, and was 5 feet,1inch in heightDr Best's testimony shows that the"forties are when people get some arthritic changes "Although the X-ray did not show arthritic changes toan abnormal degree, Dr Best testified that the milddegree of osteoarthrosis in her lumbosacral joint incombination with overweight was sufficient to causethe symptons for which she sought medical relief DrBest testified that she is at least 50 pounds overweightAlthough the condition of Mrs Veljkovic's lumbosacraljoint is commonly referred to as arthritis, the correctmedical name for the condition is osteoarthrosis Thisis the term used in the X-ray report Osteoarthrosisisa permanent condition which worsens with age, butits symptoms vary from person to person Such symp-toms may become better or worse in the course ofdays or weeks or monthsFollowing his January 6 examination of Veljko.'ic,Dr Best placed her on a pain relieving drug and advisedher to stay off work for 2 weeks He examined heragain on January 20, found her condition unchanged,prescribed the same drug treatment, and advised herto still stay off work He examined her again on February13 and March 4, found her condition the same, andagain advised her to stay home But on March 13,he found her back, legs, and reflexes were normal anddiscontinued medication for herHe gave her a noteupon her request for her employer to the effect thatshe had been under his care from January 6, 1969,and could return to work on April 1During the course of her illness, Veljkovic on orbefore January 19, 1969, called Foreman Miller againto notify him of her continuing illness and to inquirewhether the Company required a medical certificationof her illness from her doctor Upon instructions fromMiller, she obtained a form for this purpose from theUnion which Dr Best filled out and sent to the CompanyIn the meanwhile, the Respondent had decided toclose up and discontinue its upholstering departmentas of January 19, 1969, and to thereafter contract outallof its upholstering ordersAll employees in theupholstering department were terminated on January19, excepting for a single employee who asked forand received a transfer to its fabric department Thecredited testimony of Veljkovic shows that Miller didnot inform her about the closing of the upholsteringdepartment when she called him at the indicated timein JanuaryAt about the same time that Veljkovic called Millerin mid-January, Veljkovic received a telephone call fromRespondent's switchboard operator who told her thatVice President William Shapiro had asked her to inquirehow she felt and when she would be returning to workVelkovic replied that she wasgoing tosee her doctorina day or two and would let the Company knowimmediately after that when she could return to workThe switchboard girl told her that she had been instructedby Mr Shaprio to tell her that she was not to reporttowork without first telephoning the Company LikeForeman Miller, the switchboard operator did not informVeljkovic that the Company's upholstery departmenthad been or was about to be discontinued After seeingher doctor, Veljkovic called the Company to leave wordthat she would stay home for another 2 weeks uponadvice of her doctor, but as noted above she remainedaway for a much longer period on the subsequent adviceof her doctor FABRIC MARTDRAPERIESOn the first day of April, Veljkovic telephoned WilliamShapiro to tell him that her doctor had released herfor work, and asked when she should report for work.Shapiro told her that the upholstering department hadbeen closed and that there was no work for her anymore. She asked what had happened to her formercoworkers in the department. Shapiro replied that theyhad been laid off. She asked whether she too waslaid off. Shapiro said, "Yes." Her final question was,"Could I anything do?" The Examiner interprets thisas a request for work in other departments of theCompany. Shapiro responded, "No, no more work. "5Although Shapiro in talking to Veljkovic told herin effect that he had no work for her anywhere inthe plant, the record by stipulation shows that theRespondent had hired women from January 1969 tothe date of trial herein in August 1969 for work initsdrapery department comparable to the sewing workVeljkovic had done when she was employed in theCompany's drapery department from May of 1966 untilJune of 1967.When counsel for General Counsel during his redirectexamination of Veljkovic asked her why she had madeno further efforts to contact the Company for employ-ment after her conversation with Mr. Shapiro on April1,she stated, "I was afraid to talk anymore with Mr.William [Shapiro].He is not glad to take me back.It is plain he don't want me. He move me from oneplace to another."The principal reason given by the Shapiros for Veljko-vic's above-describedsecondtransfer out of the regularupholstering shop is similar to the reason they gavefor not having immediately returned her to the regularupholstery shop upon her reinstatement on June 24,1968, pursuant to Board order. Respondent's assertedreason for Veljkovic's second transfer out of the uphol-stery shop on September 26, 1969, is that it neededmore space in the shop in order to put on additionalupholsterers whose work with large pieces of upholsterywould necessarily require more work space. The evi-dence, however, shows that Respondent in fact didnot hire additional upholsterers after Veljkovic's transferout of the regular upholstering shop. The record furthershows that at about, or possibly before, the time ofVeljkovic's transfer, Respondent's board of directorshad already determined to close out or discontinue itsupholstery department and that Foreman Miller of theshop had been so informed.It should be noted, as stated in General Counsel'sbrief, thatGeneral Counsel does not contend "thatAlthough Shapiro in his testimony at first denied that he had sucha conversation with Veljkovic, he later admitted the conversation whenconfronted with an affidavit he had given the Board on May 21, 1969,showing that such a conversation had actually taken place The affidavit,however, states that the conversation took place on January 20, 1969.Shapiro could not explain the discrepancy between the January 20date given in his affidavit for the conversation and the April 1 dategiven by Veljkovic in her testimony as the date of the conversationThe Examiner credits Veljkovic that the conversation took place onApril 1, 1969395the disestablishment of the upholstery department onJanuary 20 [1969], was, in itself, violative of the Act."There is no evidence in the case that Respondentwas dissatisfied with either the quality or quantity ofthe work performed by Veljkovic. In the prior proceedingbefore the Board involving Veljkovic as a ChargingParty and the Respondent, the Trial Examiner foundthat "Veljkovic was a competent worker, and, as amatter of fact, Shapiro chose her out of group of 50sewers to train as an upholsterer."The only persons who testified in this proceedingare the Charging Party Veljkovic and her physician,Dr. Best, and the two Shapiros as officers of the Respond-ent.Discussion and ConclusionsThe above findings of fact compel the conclusionthat Respondent is in violation of Section 8(a)(1), (3),and (4) of the Actas alleged inthe consolidated complaintand detailed in the statement of the issues shown inthe forepart of this decision.Although the record shows Mrs. Veljkovic, the Charg-ingParty, to be a competent and valuable worker,the record here as well in the prior proceeding alsoreveals that she is a highly emotional and difficult person,much given to complaints and the aggressive assertionof her rights.It is thus understandable why her relationship withthe management of Respondent has been strained bothbefore and after her reinstatement. Counsel for Respond-ent in his brief concedes "that the relationship betweenBranka [Veljkovic] and Shapiro [Vice President WilliamShapiro] was not a friendly one, and Shapiro was overlysensitive to Branka's constant complaints." Respondentin itsbrief further concedes that the "instances indicatedinBranka's testimony in connection with name-callingand insults, are manifestations of Shapiro's irritation.f1The concern here,however,itnot into the interperson-al relationship between Veljkovic and the two Shapirobrothers who run the Company's business,but whetherthe Respondent through the Shapiros as its chief officersengaged in overt conduct and acts in violation of theAct.Of this the record leaves little doubt.Respondent'sfirst act upon reinstating Veljkovic on June 24, 1968,was to assign her to an isolated work station in astorage room separated from the adjoining regular uphol-stering shop where all the other upholstery employeesworked.While it is normally the prerogative of anEmployer to place an employee anywhere in the planthe sees fit, such an act of placement becomes suspectwhere the motivation appears to be retribution againstthe employee for using the processes of the Board.The record here clearly points to such a motivationin the assignment to Veljkovic to an isolated workstation away from all other upholstery employees. Thefirst indication of this was William Shapiro's remarkto her when she applied for reinstatement that he didn'twant her back,but was in effect doing so only pursuant 396DECISIONSOF NATIONALLABOR RELATIONS BOARDto the advice of counsel. The second indication is thatForeman Miller of the upholstery department told herwhen she complained about her new isolated work stationthat that was what,'she "deserved." These statementsby Shapiro and Miller and the fact that the Respondentfailed to show any credible economic or business reasonor, need' for isolating Veljkovic from the rest of theupholstery employees plainly show an intent to punishher for filing the charges in the prior proceeding leadingto her reinstatement. Accordingly, it is found that theact of assigning Veljkovic ,to an isolated work stationupon her reinstatement because of her charges in theprior proceeding is a violation of Section 8(a)(1), (3),and (4) of,the Act._Further and factually related 8(a)(1) violations alsostem from Respondent's act inassigningVeljkovic toan isolated work station. As protests about her isolatedwork station to her foreman did no good, she complainedabout her new work station to Board Agent Simonon or about July 15, 1968. The reaction from managementwas immediate. William Shapiro engaged herin interroga-tion concerning her complaint to the Board and accused ,her of, making trouble for the Company .and in thecourse of his questioning called her an animal. Thisinterrogation of Veljkovic concerning her contact withan agent of the Board is in violation of Section8(a)(1).N.L.R.B. v. Kolpin Bros. Co.,379 F.2d 488, 490 (C.A.7). The derogatory remark to her that she was an animalisalso in violation of Section 8(a)(1) in the light ofthe connecting circumstances. J. A.Wasserman,Maryland Sportswear Company,104NLRB 70, 73;Stiney'sCorp., tia Wolfies,159 NLRB 22, 25, 26.But as heretofore noted, Mrs. Veljkovic's complaintto a Boardagent gainedher favorable action. She wasreturned to the regular upholstery shop on July 16;1968. But on September 26, 1968, she was again movedout of the upholstery shop and placed at a new workstation in an open area in the plant where she wasexposed to a draft from the outdoors. Respondent'sasserted reason-for this second change of work stationsfor Veljkovic was that it needed space in the regularupholstering shop for the planned hiring of -additionalupholsterers.But inasmuch as the record shows thatat or about the time Veljkovic was moved ,out of theregular upholstery shop, Respondent had already deter-mined to discontinue its upholstery department and asin fact no new upholsterers were hired prior to theclosing of the upholstering department on January 19,1969, the Examiner finds that reason given for Veljko-vic's second transfer' out of the regular shop cannotbe credited.After her second transfer out of,the regular upholsteryshop, Veljkovic lodged numerous complaints to ForemanMiller and also to Board agents about her new isolatedwork station and its health hazard due to drafts fromthe outdoors. In mid-October 1968 these brought Presi-dent Morris Shapiro to her work station where he beratedher for making the complaints and told her to quitifshe didn't like her working conditions. In the lightof all the circumstances, the Examiner finds that theremark to her that she could quit if she didn't likewhere she was working was an implied threat of dis-charge because of her continued complaints to Boardagents about her working conditions, in violation ofSection 8(a)(1) and (4) of the Act.`,Later, in November 1968, William Shapiro interrogat-edVeljkovic concerning the charge she had filed inCase 13-CA-8740 herein and during the interrogationsaid to her that she ought to be sent back to thecountry of her native birth. The Examiner finds thisinterrogation unlawful in violation of Section8(a)(1)of the Act and finds that Shapiro's remarks to Veljkovicthat she should be sent back to the country of herorigin under the circumstances of the interrogation tobe an additional violation of Section 8(a)(1).As the record fails to show any bona fide businessor economic reason for Veljkovic's second removalfrom the regular upholstery shop to a remote and essen-tially isolated work station and as all the evidence pointsto the conclusion that this second change of work stationsfor Veljkovic was motivated by a desire for retributionbecause of the charges she had filed in the previouscase and the complaints she made to Board agentsabout her working conditions after her reinstatement,theExaminer finds and concludes that Respondent'sassignment of Veljkovic to the new work station inan open area was in violation of Section 8(a)(1), (3),and (4).The final issues herein relate to Veljkovic's loss ofher job with Respondent for the second time. In theprior proceeding, it was found that she had been'discrimi-natorily discharged. In the present proceeding, the issueiswhether she was constructively discharged as of Janu-ary 3, 1969, by Respondent's conduct and acts, in viola-tion of Section 8(a)(3) of the Act.On the latter question, the entire record must betaken into consideration. This shows that from the dateof Veljkovic's reinstatement, the Respondent has takensteps to show that she was back in its employmenton sufferance and to create situations designed to causeher voluntary withdrawal from the employment of theCompany. The first such step by the Company washer assignment upon reinstatement to an isolated workstation, away from all other upholstery workers, ina separate room in which she was the only employee.The record strongly indicates that Veljkovic's sucessin obtaining a reassignment to the regular upholsteryshop by her complaints to a Board agent and her subse-quent complaints to the Union's business agent concern-ing her right to a wage increase and backpay for overtimeand holiday,pay, increased Respondent's determinationto get rid of her. As a result of the intercession ofthe Union's businessagent, the Company on September25, 1968, agreed to give her a 10-cent-per-hour raise,but at the same time informed her and the businessagent that she would be moved to a different job ata different machine. The next morning, September 26,she was again transferred out of the regular upholsteryroom, but this time as shown above to an open areawhere she was exposed to the draft from the outdoorsfor two or more hours each day. As heretofore shown,Respondent did not show any credible business purpose FABRIC MARTDRAPERIESin this second shifting of Veljkovic out of the regularupholstery shop. Despite protests several times a weekto her foreman of which Vice President William Shapirofrom time to time was apprised and complaints to aBoard agent, she was kept at her drafty work stationfor a period of approximately three months until January3, 1969, when the draft at her work station so aggravatedthe preexisting arthritic condition of her back as toprevent her from reporting to work on that day. Shereported her illness to the Company and kept the Compa-ny informed from time to time of her condition andof the periodic advice of her physician that she abstainfrom work. The record shows that the Company ledher to believe that it had placed her on sick leave.When on April 1, 1969, she telephoned William Shapiroto tell him she was now well enough to work andready to return to her job, Shapiro told her that theupholstery department had been discontinued and thatshe no longer had a job with the Company. This wasthe first notice she had received from the Companythat the upholstery department had been closed andher first notice that she no longer had a job with theCompany. Under these circumstances, the Examinerfinds and concludes that Veljkovic was discriminatorilyand constructively discharged in violation of Section8(a)(3)of the Act as of January 3, 1969, when shereported inability to report to work because of illness.Under the same circumstances, the Examiner finds andconcludes that Respondent's failure and refusal to reem-ploy Veljkovic on April 1, 1969, when she applied forreemployment is a further violation of Section 8(a)(3)of the Act. In connection with the latter determination,itisnoted that in view of the fact that Respondentwas continuously hiring sewers for its drapery depart-ment, it was in a position to give Veljkovic a promiseof employment as a drapery sewer when she calledWilliam Shapiro on April 1 and begged for any jobwhen she learned that her old job as a cushion sewerfor the upholstery department had vanished with theclosing of that department, but chose not to.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in sectionIII, above, occurring in connection with the operation,of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section8(a)(1)(3) and(4)of the Act,itwill be recommendedthatRespondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-ciesof the Act.397Itwas found above that Respondent constructivelydischarged BrankaVeljkovic onJanuary 3,1969, in `violation of Section 8(a)(3) and(1) of the Act.According-ly, it will be recommended that she be offered immediateand full reinstatement to a position substantially equiva-,lent to her former position,without prejudice to seniorityand other rights and privileges,and that she be madewhole for any resulting loss of pay from the date ofher discharge on January 3, 1969,to the date she isoffered reinstatement,less her net earnings during thatperiod.Such backpay shall be computed on a quarterlybasis in the manner prescribedby the 'Board in F.W.Woolworth Company.,90 NLRB 289, and shallinclude interest at 6 percent as provided by the BoardinIsis Plumbing&HeatingCo.,138 NLRB 716.Although theExaminer is of the opinion based onthe medical evidence herein that Mrs. Veljkovic's physi-cal condition did not preclude her from engaging inher regularworkas a sewer for more than at mosta few days beyond January 3, 1969,under correctedwork conditions at her work station and that for allpractical purposes her' backpay should start with April1,1969,when she applied for reemployment and wasturned down,the Examiner makes no findings thereonas this is a matter for determination at the compliancestage of this proceeding.SeeCambriaClay Products,215 F.2d 48,56 (C.A.6),andMartech Corporation,169 NLRB 479, at fn.2 in Board's Decision and Order.Itmay also be noted that Respondent was in theposition to restoreMrs. Veljkovicto her position asa sewer of upholstery in its upholstery department fromthe date of her constructive discharge on January 3to 19, 1969,when Respondent discontinued its upholsterydepartment.Notwithstanding the closing of its upholsterydepartment,the evidence shows that Respondent wouldhave no difficulty in finding for Mrs.Veljkovicsubstan-tially equivalent employment as a sewer in its draperydepartment where she had worked as a sewer beforeher transfer to the upholstery'department.Itwill also be recommended that the Respondentpreserve and make available to the Board, upon request,payroll and other records to facilitate the computationof backpay.Itwill also be recommended,in view of the natureof the unfair labor practices the Respondent has engagedin, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case,the undersignedmakes the following:CONCLUSIONS OF LAW1.Respondent, Fabric Mart Draperies, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of the Act.3.By interrogating Branka Veljkovic about her con-tactwith the National Labor Relations Board and her 398DECISIONSOF NATIONALLABOR RELATIONS BOARDunion or protected concerted activities, and by harassingand threatening her with discharge because of said activi-ties, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1).4.By transferring Branka Veljkovic to an isolatedand less desirable work station, and refusing to reemployher after she was on a leave of absence, because ofher union or protected concerted activities, and becauseshe filed unfair labor practice charges against Respondentand testified against it at a prior unfair labor practicehearing, the Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1), (3),and (4) of the Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thecase, it is recommended that Respondent, Fabric MartDraperies, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in, support of, or activi-ties on behalf of Local No. 18, Upholsterers' Internation-alUnion of North America, AFL-CIO, or any otherlabor organization, or discouraging the filing of unfairlabor practice charges or the giving of testimony inunfair labor practice cases, by transferring employeesto isolated or undesirable work stations, refusing toreemploy employees on leaves of absence, or in anyother manner discriminating against them in regard totheir tenure, terms, or conditions of employment,because of their union or other protected concertedactivity, or because of their unfair labor practice chargesfiled with or their testimony in any proceeding beforethe National Labor Relations Board.(b) Interrogating employees in a coercive manner con-cerning their union activities or sympathies or theirconversations with any agents of the National LaborRelations Board, harassing employees or threateningemployees with loss of employment if they continueto engage in such protected activities.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsprotected by Section 7 of the Act, except to the extentthat such rights may be affected by an agreement inconformity with Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act: ,(a)Offer to Branka Veljkovic immediate reemploy-ment in her former or substantially position withoutprejudice to her seniority or other rights and privileges,and to make her whole in the manner set forth inthe section of this Decision entitled "The Remedy"for the discrimination against her.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords relevant to a determination of the amount ofbackpay due under the terms of this Decision.(c)Post at its factory in Chicago, Illinois, copiesof the attached notice marked "Appendix B."" Copiesof said notice, to be furnished by the Regional DirectorforRegion 13, shall, after being duly signed by anauthorized representative of the Respondent, be postedimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered with any other material.(d)Notify the said Regional Director, in writing, with-in 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply here-with.7fi In the event no exceptions are filed as provided by Section 102.46of theRules andRegulations of the National LaborRelations Board,the findings,conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the Rules andRegulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the noticereading"Posted by Order of the National LaborRelationsBoard" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoardIn the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegionalDirector, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "See page 399for Appendix A.APPENDIX BNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT discourage membership or activi-ties in Local 18, Upholsterers' International Unionof North America, AFL-CIO, or any other labororganization, or discourage the filing of chargeswith or the giving of testimony in any proceedingof the National Labor Relations Board, by transfer-ring employees to isolated or less desirable workstations, refusing to reemploy employees on leavesof absence, or in any manner discriminate againstemployees with regard to their hire or tenure ofemployment, or any term or condition of employ-ment.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist Local No. 18, Uphol-sterers' InternationalUnion of North America, FABRIC MARTDRAPERIESAFL-CIO,or any other labor organization,to bar-gain collectively through representatives of theirown choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection,or, to refrain from anyor all of such activities except to the extent thatsuch right,may be affected by an agreement requir-ing membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3)of the Act.WE WILLOFFER to Branka Veljkovic immediateand full reinstatement to her former or substantiallyequivalent position without prejudice to any seniori-ty ofother rights and privileges previously enjoyed,and make her whole for any loss of pay sufferedas a result of the discrimination against herFABRIC MARTDRAPERIES, INC.(Employer)DatedBy399(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions, concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 881 U.S. Courthouse and Federal OfficeBuilding,219 South Dearborn Street, Chicago, Illinois 60604, Tele-phone 312-353-7572.APPENDIX AoROERPROCkSSINV,DEPT.^AcMJINC'duTrINc-TANi.EV,14Ew^_k I CwrTERJQ :,.0VA RNFA rr Ra--- '301-WIREFEAJfEOx IGINAI-ElPNO I.. srIIe 1NG-,DrPT.q2Dougi.6Door'ytic WUPH. Dlrtr.QovERNXAraF^`a,JiRE FtA-1SHIPPINGSKPAal K11rFSLIPI146DOORREC e I v / NCA2IFABRICMARTS W 01 RCA